Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to May 19, 2015.  
A reading of the specification does not reveal a clear point of novelty.  From the composition components in column 49 Table 3:
Sarracenia purpurea is also known as pitcher plant;
Melissa officinalis is also known as lemon balm;
Lavendula officinalis is also known as lavender;
Glycyrrhiza glabra is also known as licorice;
Hypericum performatum is also known as St Johns Wort;
Eleutherococcus senticosus is also known as Siberian ginseng.
Although not clearly claimed, the above is what has been considered here.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Astani, Laconi, and Martinez.
	Astani (Phytotherapy Research) entitled "Attachment and Penetration of Acyclovir Resistant Herpes Simples Virus are Inhibited by Melissa officinalis Extract" teaches in the abstract, Melissa extract inhibited herpes viruses (HSV-1) from penetrating and infecting cells.
Laconi (Phytotherapy Research) entitled " Autophagy Activation and Antiviral Activity by a Licorice Triterpene" teaches in the abstract, extracts from Glycyrrhiza glabra demonstrated a strong antiherpes simplex virus type 1 activity.
Martinez (Current Topics in Phytochemistry) teaches on page 114 in Table 1, extracts from Glycyrrhiza glabra and Hypericum perforatum were studied.  On page 117 column 2 antiviral activity against HSV-1 of the extracts was determined.
All the features of the claims are taught by each of the above references.





Claims 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzanti.
Mazzanti (Natural Product Research) entitled "Inhibitory Activity of Melissa officinalis L. Extract on Herpes Simplex Virus Type 2 Replication" teaches in the extract, Melissa extract showed antiviral activity against HSV-2.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The specification does not clearly teach a specific composition for effectively treating any herpes infection and how to make that composition.  A number of examples are provided but are incomplete as to how to make and use the invention.  The most specific composition is shown in column 49 Table 3 which is what has been considered here.  Fig 31B is unclear as to the doses and proportions employed in the testing.  It is noted that there are eight different herpes type viruses that are pathologic for humans.  It is not seen that the present invention can effectively treat all eight types of viruses, some of which are well known to be difficult to treat.  There are 26 different genus's of plants listed in claim 17 many of which have hundreds of species.  It is not seen that any extract of any of the plethora of plants claimed would be effective to treat any and all of the human herpes viruses in the claimed invention.  It is noted that there are more than one hundred different known types of herpes viruses.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 17 line 1 "prophylactic of therapeutic treatment" is not understood in context and taken to mean "treating".  In claim 17 line 2, "exposing a human herpes virus" may be interpreted as being in the same room.  "Contacting" is suggested as a method step.  Claim 17 line 3 contains improper Markush terminology.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the elected invention.  Correction is required.  See MPEP § 608.01(b).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Langland (10,842,838) is the parent patent.
Astani (Chemotherapy) teaches Melissa extract inhibits attachment of HSV-1.
Flack (2010/0075914) teaches treating herpes virus infections with plant oil emulsions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655